Chase, Ch. J.
delivered the opinion of the court. The writ of error operates as a supersedeas from the time of filing the bond; and if no sale was then made by the sheriff, it prevents and stays him making sale. The court therefore refuse to order a venditioni expo-nas in this case.
The sheriff has a special or qualified property in the goods seized under a fieri facias; they are from that time in the custody of the law, and the property is not absolutely altered until a sale made by the sheriff.
Motion heeusexh. (a)

 The decision given in this case was overruled by the Court of Appeals at December term 1806, in the case of Beatty’s adm’rs vs. Chapline.